



EXHIBIT 10.6


Summary Description of the Compensation of
Non-Employee Directors of TETRA Technologies, Inc.


Effective on each of March 1, 2016 and May 1, 2016, the Board of Directors
voluntarily agreed to 10% reductions in the annual retainers and meeting fees
paid in cash in order to align with the Company's employee wage and salary
reductions implemented in 2016. As of the date of this filing, both such
reductions remain in place.


Each Non-Employee Director other than our Chairman of the Board, receives the
following cash compensation:
•
Monthly cash retainer of $3,375.

•
Meeting fees of $1,215 for each Board meeting attended. In addition, members of
the Audit Committee, Management and Compensation Committee, and Nominating and
Corporate Governance Committee receive meeting fees of $1,215 for each committee
meeting attended. All meeting fees are payable on the date of the meeting.



Our Chairman receives a monthly cash retainer of $8,910, and no additional
compensation for attending meetings of the committees or the Board or for
serving as our Chairman of the Board. Additional annual cash retainers of $8,100
are paid to the chairmen of the Management and Compensation Committee and the
Nominating and Corporate Governance Committee. An additional annual cash
retainer of $12,150 is paid to the chairman of the Audit Committee. All
additional cash retainer amounts are payable in quarterly installments.


Equity Compensation. On May 2, 2016, each Non-employee Director serving as of
that date received an award of 13,889 shares of restricted stock with an
aggregate grant date fair market value of $99,167. Twenty-five percent of the
shares of restricted stock so awarded vested on the date of grant, and
additional 25% portions of the award vested on August 2 and November 2, 2016 and
February 2, 2017. It is anticipated that future compensation arrangements
approved by the Board of Directors will include awards of grants of
approximately $100,000 in value of restricted stock to each Non-employee
Director on an annual basis, to be awarded in conjunction with the Company's
Annual Meeting of Stockholders held in May of each year.
 
Reimbursement of Expenses. All Non-Employee Directors are reimbursed for
out-of-pocket travel expenses incurred in attending meetings of the Board and
committees (including travel expenses of spouses if they are invited by the
Company).





